United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2726
                                   ___________

Alice David,                         *
                                     *
          Appellant,                 *
                                     * Appeal from the United States
     v.                              * District Court for the District
                                     * of Minnesota.
Commissioner of Labor, State of      *
New York,                            *    [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: January 20, 2004

                                 Filed: January 22, 2004
                                  ___________

Before WOLLMAN, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Alice David appeals the district court’s* dismissal of David’s civil complaint
seeking unemployment insurance benefits. After careful review of the record, we
conclude David’s complaint was properly dismissed as res judicata-barred. See
Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984); Parker v.



      *
       The Honorable James M. Rosenbaum, Chief Judge, United States District
Court for the District of Minnesota.
Blauvelt Volunteer Fire Co., 712 N.E.2d 647, 649-50 (N.Y. 1999). Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                      -2-